Citation Nr: 1746175	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees and ankles, to include as secondary to the service-connected right and left proximal femur stress fractures.  

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected residuals of a left proximal femur stress fracture.  

3.  Entitlement to a disability rating in excess of 30 percent for the service-connected residuals of a right tibial stress fracture.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard, with active duty service in the United States Army from November 2000 to April 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the September 2012 decision, the RO denied increased ratings for the service-connected residuals of left femur and right tibial stress fractures, as well as service connection for a low back disability.  In the October 2013 rating decision, the RO denied service connection for polyarthralgia.  

In April 2013, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the testimony is associated with the claims file.  

In June 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In March 2015, the Board reopened the previously denied claim of service connection for a low back disorder; and, remanded the reopened claim along with claims of service connection for arthritis of the knees and ankles, and entitlement to increased ratings for the service-connected right and left proximal femur stress fracture residuals to the RO for further development and adjudicative action.

These matters were remanded again in November 2015 and June 2016.  

Following additional VA examinations in December 2016, the RO issued a rating decision in January 2017 which, granted service connection for the following disabilities:  

Bilateral pes planus with an evaluation of 30 percent assigned from May 17, 2011; Low back pain with a 10 percent rating assigned from May 17, 2011 and a 20 percent rating assigned from December 6, 2016; Left lower extremity radiculopathy (sciatic nerve) with an evaluation of 10 percent assigned from May 17, 2011 and an evaluation of 20 percent assigned from December 6, 2016; Right lower extremity radiculopathy (sciatic nerve) with a 20 percent evaluation assigned from December 6, 2016; Left hip bursitis and right hip bursitis, each evaluated as 10 percent effective from May 17, 2011; and, Right and left patellofemoral knee syndrome, without separate ratings assigned to avoid pyramiding of benefits.  

In light of the foregoing, the only remaining issues on appeal at this time are those listed on the Cover Page of this decision.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The functional impairment associated with the Veteran's right and left ankles and knees is accounted for in the disability ratings for the service-connected right and left stress fracture residuals; the Veteran does not have a separately ratable disability of the right or left ankle that is related to service, and arthritis of the ankles is not shown.  

2.  According to the most probative evidence of record, the preponderance of the evidence is against a finding of right or left knee arthritis.  

3.  The Veteran's service-connected right leg stress fracture residuals are productive of painful motion, weakness, and swelling in the knees and ankles, more nearly approximating that of malunion of the tibia and fibula with marked knee or ankle disability; nonunion of the right tibia and fibula is not shown.

4.  The Veteran's service-connected left leg stress fracture residuals are productive of painful motion, weakness, and swelling in the knees and ankles, more nearly approximating that of malunion of the tibia and fibula with marked knee or ankle disability; nonunion of the femur is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the knees and ankles are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for the assignment of a disability rating in excess of 30 percent for the residuals of a right leg stress fracture have not been met or approximated at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

3.  The criteria for the assignment of a disability rating in excess of 30 percent for the residuals of a left leg stress fracture have not been met or approximated at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2011 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing and private treatment records have been obtained.  The Veteran's claim was remanded by the Board in March 2015, November 2015, and June 2016 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection - Arthritis

The Veteran seeks service connection for arthritis of the joints in her lower extremities, which she asserts is secondary to the in-service stress fractures.  

Indeed, the RO has already recognized that the Veteran's stress fractures of the right and left lower extremities resulted in functional limitation of both knees and ankles, and the disability is rated accordingly, with 30 percent ratings assigned for each leg under 38 C.F.R. § 4.71, Diagnostic Code 5262 for impairment of the tibia and fibula.  A 30 percent rating is assignable under Diagnostic Code 5262 for malunion of the tibia and fibula with marked knee or ankle disability.  Although malunion is not medically indicated, the RO rated the disability by analogy to malunion because the Veteran's specific condition is not listed in the regulations.  When, as here, an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Nevertheless, the Veteran was afforded VA examinations in December 2016 to determine what, if any, disabilities of the hips, knees, and ankles existed, and whether they were related to the service-connected right and/or left leg stress fractures.  

Based on the examiner's findings and the December 2016 x-ray studies, the RO, in a January 2017 rating decision, subsequently granted service connection for right and left hip bursitis, right and left knee chondromalacia patella, and bilateral pes planus.  The RO assigned separate disability ratings for the right and left hip bursitis and pes planus, but explained in the January 2017 rating decision that separate ratings for each knee would result in pyramiding under 38 C.F.R. § 4.14, because the right and left knee symptoms were already accounted for in the assignment of the 30 percent rating under Diagnostic Code 5262.  

Importantly, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

The Veteran reports that her knees are painful, with weakness, limited motion and swelling.  According to the December 2016 VA examiner, neither instability nor subluxation of the knees was demonstrated.  Additionally, October 2016 x-rays of the knees were unremarkable.  The x-ray report specifically notes that there was no evidence of acute fracture or dislocation of either knee.  The joint spaces were preserved bilaterally, and there was no aggressive bone destruction.  The soft tissues were unremarkable.  

The Board is mindful that previous examiners suspected that there may be some mild degenerative changes in the knees, based on earlier radiographic interpretation of knee x-rays.  See e.g., VA examinations dated June 2011 and April 2013; however, the June 2015 examiner noted that subsequent x-ray studies from 2014 showed no evidence of arthritis.  In this regard, the examiner noted that degenerative joint disease is not likely to resolve, and when present to a milder degree, it can be misread by the radiologist.  Thus, given the fact that no arthritis was shown on subsequent studies in 2014 and the 2016 x-rays confirmed that there were no degenerative changes present in either knee, the Board finds that the 2011 radiographic findings were misread.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of right or left knee arthritis at any time.

Regardless of whether or not arthritis of the knees exists, the fact remains that the Veteran's knee functional impairment is already compensated for with the 30 percent rating assigned under Diagnostic Code 5262, and there is no additional knee disability for which a separate compensable rating could be assigned.  Moreover, as the RO has already granted service connection for patellofemoral syndrome of the right and left knee, it is acknowledged that any associated symptoms are secondary to the service-connected right and left leg stress fractures.  

The Veteran also claims that service connection for bilateral ankle disabilities is warranted.  According to the Veteran's reports, her ankles are painful and result in limited motion.  The Veteran reports instability and popping in the ankles, swelling and weakness.  As with the knee symptoms, these ankle symptoms are contemplated by the criteria under Diagnostic Code 5262 which assigns a 30 percent rating for marked ankle disability.  

There is no separately ratable disability of either ankle shown on examination.  The medical evidence of record is negative for a diagnosis of right or left ankle arthritis, and there is no other diagnosis of either ankle that is attributable to service.  See VA examination reports dated April 2013, February 2015, and December 2016.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, however, the Veteran's bilateral ankle symptoms have already been associated with the service-connected right and left leg fractures, and the functional impairment caused by these symptoms has been adequately compensated for with the assignment of a 30 percent rating under Diagnostic Code 5262 as noted above, particularly in light of the fact that the Veteran's bilateral pes planus and associated foot pain is now service-connected.  

The Board acknowledges that the Veteran has bilateral ankle pain and limited motion; and, that such symptoms are associated with her service-connected right and left leg stress fractures; however, there is no additional ankle diagnosis and, the rating for the service-connected stress fractures contemplates ankle disability.  Accordingly, there is no basis upon which to grant service connection and/or assign a separately compensable rating for right and left ankle disabilities.  

In summary, the competent and probative evidence of record is against a finding of arthritis of the knees and ankles, and therefore separate grants of service connection for arthritis of the knees and ankles are not warranted.  

III.  Increased Ratings

The Veteran seeks disability ratings in excess of 30 percent each for the service-connected right tibial stress fracture and left proximal femur stress fracture.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, as noted above, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's right tibial stress fracture and left proximal femur stress fracture disabilities have both been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, it has already been established that the Veteran has bilateral ankle and knee disabilities of a marked degree which are associated with the right and left leg stress fractures.  While malunion of the tibia and fibula is not demonstrated, the Board finds that a 30 percent rating under Diagnostic Code 5262, by analogy, is appropriate in this case because the same functions are affected, and the anatomical localization and symptomatology are closely analogous to malunion.  38 C.F.R. § 4.20.  

As nonunion of the tibia and fibula is not shown, a higher, 40 percent rating is not warranted under Diagnostic Code 5262.  

The Board is aware that the Veteran's left proximal femur stress fracture could, instead, be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255 which governs impairment of the femur; however, a rating under this code would not afford the Veteran a rating in excess of 30 percent.  

Under Diagnostic Code 5255, malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a.  A 60 percent rating is warranted for fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, or weight bearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fractures). 

According to the evidence of record, the Veteran's left femur impairment does not more nearly approximate a fracture of the surgical neck with false joint or fracture of the shaft or anatomical neck with nonunion.  As such, a rating in excess of 30 percent under Diagnostic Code 5255 is not warranted.  

Moreover, it is more advantageous to the Veteran to rate both the right and left leg stress fractures under Diagnostic Code 5262 because the RO granted service connection for right and left hip bursitis, and assigned compensable ratings based on hip pain.  Thus, it would be pyramiding to assign a rating under Diagnostic Code 5255 because the functional impairment due to the Veteran's hip disability is already compensated with the assignment of ratings for bursitis.  

Moreover, separately rating the ankles and knees based on the Veteran's limitation of motion of the ankles and knees, instead of single 30 percent ratings under Diagnostic Code 5262, would not result in a higher overall rating.  Range of motion of right and left knee, at worst, was limited to 5 degrees of extension, bilaterally, 75 degrees of right knee flexion and 70 degrees of left knee flexion.  See December 2016 VA examination.  This corresponds to noncompensable ratings under Diagnostic Codes 5260 and 5261 (limitation of flexion and limitation of extension of the knee, respectively).  Similarly, the highest rating for limitation of motion of the ankle, under Diagnostic Code 5271 is 20 percent, for marked limitation of motion of the ankle.  Moreover, the examiner in 2015 and 2016 found that the Veteran's reported level of symptoms was not consistent with the objective findings.  

Accordingly, the assignment of 30 percent ratings for the right and left leg stress fractures under Diagnostic Code 5262 afford the Veteran the highest possible rating, particularly where, as here, the objective evidence of record shows that the stress fractures of both legs are healed, without nonunion, false joint or flail joint.  

Notably, the Veteran is also in receipt of compensable disability ratings for right and left nerve pain and radicular symptoms associated with a service-connected lumbar spine disability.  Accordingly, the Board finds that there are no unaccounted for symptoms with respect to the right and left leg, to include the hips, knees, and ankles.  

III.  Other Considerations

The Board has considered whether a TDIU (total disability rating for compensation based on individual unemployability) claim has been raised by the record and finds that it has not.  The Veteran does not assert, and the evidence does not show, that she is unable to work on account of her service-connected disabilities.  Furthermore, the record reflects that the Veteran is currently working.  Accordingly, the Board finds that a claim for TDIU is not raised by the record  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for arthritis of the knees and ankles is denied.  

A disability rating in excess of 30 percent for the service-connected right tibial stress fracture residuals with marked knee and ankle disability is denied.  

A disability rating in excess of 30 percent for the service-connected left proximal femur fracture residuals with marked knee and ankle disability is denied.  



____________________________________________
K. J. ALIBRANDO.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


